Citation Nr: 1425327	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-04 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred on April 24, 2009, at the Capital Regional Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active duty service from April 1979 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board notes that the Veteran's representative has alleged violations of The Privacy Act of 1974 with respect to an internal VHA memorandum, dated in May 2010.  The Board has referred this issue to the Board's privacy officer for appropriate action and thanks the representative for their comprehensive review of the record.  This does not impact the Veteran's case.


FINDINGS OF FACT

1.  On April 24, 2009, the Veteran received emergency room and other medical services for a nonservice-connected disability, at the Capital Regional Medical Center, a non-VA medical facility for which he incurred medical expenses. 

2.  The emergency services provided on April 24, 2009, were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health; VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable. 





CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the Capital Regional Medical Center, a non-VA facility, on April 24, 2009, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for emergency services for a nonservice-connected disability at the Capital Regional Medical Center, a non-VA medical facility, on April 24, 2009.  He essentially contends that his medical expenses should be paid by VA because he called a VA treatment facility in Tallahassee, Florida at about 8 a.m., immediately upon awakening.  However, a recorded message instructed him that, "If this is an emergency hang up and dial 911."  He further asserts that prior to the treatment in issue he had had a cold and a fever, which he had been treating with over-the-counter medications, and that he experienced severe pain, and feared that he was having a stroke or a heart attack, such that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health. 

Service connection is in effect for lumbosacral strain, arthritis of the right knee, bursitis of the right shoulder, and traumatic arthritis to T-12.  The Veteran's combined rating is 70 percent.  He has also been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek emergency services at the Capital Regional Medical Center on April 24, 2009, nor was an application for authorization made to VA within 72 hours of this treatment. 

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a nonservice-connected disability at a non-VA facility on April 24, 2009. 

Where pre-authorization has not been approved for medical services, under 38 C.F.R. § 17.120, VA may pay or reimburse the veteran for medical services for a nonservice-connected disability associated with and aggravating a service connected disability. In this case, the medical services rendered to the veteran were not for the purpose of treating a nonservice-connected disability which was aggravating a service-connected disability.  Accordingly, the criteria for payment or reimbursement by VA for unauthorized medical expenses under 38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, are not met. 

Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a veteran for the reasonable value of emergency treatment furnished the veteran in a non-Department facility if: (1) a veteran is an active VA health-care participant, that is, a participant in a health-care program under 38 U.S.C.A. § 1705(a) and the veteran received care under the program in the 24-month period preceding the furnishing of emergency treatment; (2) a veteran is personally and financially liable for emergency treatment furnished the veteran in a non-Department facility; (3) a veteran is no entitled to care or services under any other health-plan and has no other contractual or legal recourse against a third party; and (4) a veteran is not eligible for reimbursement for medical services under 38 U.S.C.A. § 1728. 

For purposes of 38 U.S.C.A. § 1725, the term "emergency treatment" means medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the veteran can be transferred safely to a Department facility. 

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, payment or reimbursement by VA for emergency services may be made only if all conditions are met.  The pertinent conditions at issue here are: (1) The emergency services were provided in a hospital emergency department held out as providing emergency care to the public; (2) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); and (3) A VA facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson. 

Stated simply, the regulation provides authority for VA to pay or reimburse a veteran for emergency services for a nonservice-connected disability at a non-VA facility, only if all conditions under 38 C.F.R. § 17.1002 are met.  

In other words, if any one condition is not met, VA can not by operation of law pay or reimburse the veteran for the emergency services. 

In this case, the VAMC denied the claim in August 2009, based on the determination that VA facilities were reasonably available to provide the care, and because a prudent layperson would not have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.  

There does not appear to be an issue as to whether the first criteria have been met for payment or reimbursement by VA for unauthorized emergency services under 38 U.S.C.A. § 1725 and § 38 C.F.R. § 17.1002. 

With regard to the issue of whether VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not be reasonable, the Veteran has testified that he attempted to schedule VA care, but he received a recorded message from a VA treatment facility in Tallahassee, Florida.  He stated that he had his wife drive him to CRMC as it was faster than waiting for an ambulance.  

A VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53 (2013); see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility).

The August 2009 denial of this claim does not contain any findings of fact on this issue.  The only VA evidence of relevance is a note, dated in January 2009, which states that "facilities were available on that day and the previous week."  In addition, a May 2009 VA Form 10583(R) indicates that VA facilities were available, and states, "ample time for clinic appt (appointment)."   

In summary, the record does not contain any findings of fact on this issue, other than two summary conclusions that VA facilities were available.  These notations are completely without supporting objective evidence.  Given the foregoing, the Board finds that, affording the Veteran the benefit of the doubt, the evidence is at least in equipoise on this issue.  Accordingly, the Board finds that a VA facility was not feasibly available. 

The Board further finds that the Veteran's treatment was of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health.  In this regard, a January 2009 VA notation, apparently from a VA fee-basis physician, notes, "Abdominal pain for one week went to ER on 4-24-09 (Fri) at 9:30.  Non-emergent VA facilities were available on that day and the previous week."  A May 2009 notation, also apparently from a VA fee-basis physician, is hand-written on a "post-it note" that is attached to a VA Form 10583(R).  It states, "No clear medical emergency symptoms x 1 week ample time for clinic appt (appointment)."

By way of history, the Veteran's claims file includes VA reports which show that in July 2001, the Veteran was hospitalized for five days with diagnoses that included nonischemic cardiomyopathy, and ejection fraction 20 percent by echocardiogram.  A July 2003 VA hospital report shows that the Veteran was hospitalized for about five days with findings of acute renal failure, diabetes mellitus, type 2, hypertension, and a history of nonischemic cardiomyopathy.  Reports from a private hospital, dated in January 2002, show that he was admitted to a private hospital for complaints of chest pain and dizziness.  He was noted to have a history of CHF (congestive heart failure) and hypertension.  His treatment included cardiac catheterization.  See reports from the Tallahassee Community Hospital, dated in January 2002.  A February 2008 VA echocardiogram shows that the Veteran's EF (ejection fraction) was 20 percent.  

With regard to the treatment in issue, the claims file contains treatment reports from the Capital Regional Medical Center (CRMC) dated April 24, 2009.  These records show the following: the Veteran was admitted about 9:30 a.m. with complaints of a one-week history of intermittent right lateral-side abdominal pain, as well as a 24-hour history of tremors, and lightheadedness since awakening that morning.  There is also a notation of a low temperature, and that the Veteran reported that he had been lifting a heavy object, and felt pain.  He was noted to have a past medical history of hypertension, "cardiac"/cardiomyopathy, and DM (diabetes mellitus).  He reported a family history of heart problems, and stroke.  He was noted to be taking seven different medications, to include lisinopril, metformin, glyburide, and metoprolol.  He underwent treatment that included intravenous fluids, Bactrin (an anti-biotic), laboratory testing, as well as a right upper quadrant abdominal ultrasound, and a CT (computerized tomography) urogram (both were negative).  The discharge diagnoses were ARF (acute renal failure), dehydrated, hyperglycemia, and UTI (urinary tract infection).  He was discharged about 1 p.m.

In summary, at the time of his treatment, the Veteran is shown to have a number of significant medical disorders, to include a heart disorder, and renal failure, both with associated hospitalization for no less than five days.  He was also shown to have hypertension and diabetes mellitus.  He has submitted credible written testimony that he was afraid that he was having a heart attack, or a stroke.  The record shows that on April 24, 2009, he sought emergency services because of abdominal pain, tremors, lightheadedness, and a low temperature.  He was noted to be taking seven different medications, and to have reported a family history that included heart problems, and stroke.  He underwent a variety of tests and treatment.  The discharge diagnoses included a condition for which he had previously been hospitalized for several days, i.e., acute renal failure.  Although the record shows that VA physicians determined that his care was non-emergent in nature because he had had abdominal pain for a week, their conclusions are summary in nature, with little explanation, and they only discuss the one-week history of abdominal pain; they did not discuss the notations of tremors, and lightheadedness, which apparently had begun no more than the day before, nor did they discuss the duration of the low temperature which was noted upon admission.  Under the circumstances, the Board finds that the Veteran was reasonably concerned that his symptoms presented such a hazard to life as to require immediate medical attention. 

In summary, the evidence is insufficient to show that VA facilities were reasonably available to provide the care.  The condition that emergency services must be rendered in a medical emergency of such a nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, has been met.  Accordingly, the Board finds that payment or reimbursement by VA for medical services for a nonservice-connected disability, on April 24, 2009, at the Capital Regional Medical Center, a non-VA facility, under 38 U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. §§ 17.120, 17.1002, is warranted.  38 U.S.C.A. § 5107(b). 

In this regard, in light of the very high cost of private care to VA, the Veteran is asked (in the future) to make every effort to use a VA facility when possible. 

ORDER

Payment or reimbursement of emergency services provided on April 24, 2009, at the Capital Regional Medical Center, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


